Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that inasmuch as the affirmative defense relates to a transaction between the defendants’ testator and the plaintiff represented by the person sought to be examined and the plaintiff denies personal knowledge of the transactions conducted on her behalf by the person sought to be examined, special circumstances exist for bis examination within the purview of the third sentence of Civil Practice Act, section 288. All concur, (The order vacates a notice of examination before trial.) Present —■ Sears, P. J., Edgeomb, Crosby, Lewis and Cunningham, JJ.